Judge Marc Carter
                                228™ judicialdistrict court




                                                                              RECEIVED IN
                                                                        COURT OF CRIMINAL APPEALS
                                        Oct. 2, 2015
                                                                                 OCT 05 2015
Coy Wayne Wesbrook
TDCJ # 00999281
Polunsky Unit                                                               ^belAcosta, Clerk
3872 FM 350 South
Livingston, Texas 77351

Dear Mr. Wesbrook:

        Pursuant to Texas Code of Criminal Procedure art. 43.141, enclosed is a copy
of the trial court's Order setting the execution of Cov^Wayne Wesbrp^for Ma
2016.



                                                 -OJS
                                                HON. MARC CARTER
                                                Presiding Judge
                                                228™ District Court
                                                Harris County, Texas

cc:     Joni White                                               Ellen Stewart-Klein
        Assistant Director                                       Assistant Attorney General
        Classifications & Records Division                       Attorney General's Office
        TDCJ - ID                                                209 W. 14th Street
        P. O. Box 99                                             Austin, Texas 78701
        Huntsville, Texas 77342-0099

        Abel Acosta                                              Don Vernay
        Clerk                                                    Attorney at Law
        Court of Criminal Appeals                                1604 Golf Course Road SE
        P. O. Box 12308                                          Rio Rancho NM 87124
        Capitol Station
        Austin, Texas 78711

        Maria Ramirez                                            Lynn Hardaway
        Board of Pardons & Paroles                               Assistant District Attorney
        Executive Clemency Unit                                  Harris County Dist. Atty.
        8610 Shoal Creek                                         1201 Franklin Street
        Austin, Texas 78758                                      Houston, Texas 77002

                                                                 Joshua Reiss
        Office of Capital Writs                                   Harris County Dist. Atty.
        1700 N. Congress Ave., Ste. 460                           1201 Franklin Street
        Austin, TX 78701                                          Houston, Texas 77002




          1201 Franklin. ^"-Floor • Houston, Texas 77002 • 713-755-6650 • Fax 713-368-9178
                                       CAUSE NO. 0768395


STATE OF TEXAS                                    §           IN THE 228*DISTRICT C0URT
V.                                                §           0F
COY WAYNE WESBROOK                                §           HARRIS COUNTY, TEXAS

                                        EXECUTION ORDER


       This Court, having received the mandate from the Court of Criminal Appeals affirming the
Defendant's conviction in the above styled and numbered cause and having received notice that
the Court of Criminal Appeals has denied habeas relief in the defendant's initial petition for writ of
habeas corpus, cause no. 0768395-A, now enters the following Order:
        IT IS HEREBY ORDERED that the Defendant, COY WAYNE WESBROOK, who has been
adjudged to be guilty of Capital Murder as charged in the indictment and whose punishment has
 been assessed at Death by the verdict of the jury and judgment of the Court, shall be kept in
 custody by the Director of the Texas Department of Criminal Justice - Correctional Institutions
 Division at Huntsville, Texas until Wednesday, the 9th day of March, 2016, upon which day, at the
 Texas Department of Criminal Justice - Correctional Institutions Division at Huntsville, Texas, at
 some time after the hour of 6:00 p.m., in a room arranged for the purpose of execution, the said
 Director, acting by and through the executioner designated by said Director as provided by law, is
 hereby commanded, ordered and directed to carry out this sentence of death by intravenous
 injection of asubstance or substances in alethal quantity sufficient to cause the death of the said
 COY WAYNE WESBROOK and until the said COY WAYNE WESBROOK is dead, such procedure to be
 determined and supervised by the said Director of the Correctional Institutions Division of the

                                                   1
Texas Department of Criminal Justice.

       IT IS HEREBY ORDERED that the Clerk of the Court shall send a copy of the Death Warrant
in cause no. 0768395 to the following: Mr. Don Vernay, 1604 Golf Course Road SE, Rio Rancho, NM
87124; Mr. Joshua Reiss, Assistant District Attorney, Harris County District Attorney, 1201 Franklin
Street, Suite 600, Houston, TX 77002; and, Office of Capital Writs, 1700 N. Congress Ave., Suite
460, Austin, TX 78701.

        IT IS FURTHER ORDERED that the Clerk of this Court shall issue and deliver to the Sheriff of
Harris County, Texas, a Death Warrant in accordance with this Order, directed to the Director of
the Texas Department of Criminal Justice - Correctional Institutions Division at Huntsville, Texas,
commanding him, the said Director, to put into execution the Judgment of Death against the said
COY WAYNE WESBROOK.

        IT IS FURTHER ORDERED that the Sheriff of Harris County, upon receipt of said Death
 Warrant, is to deliver said Death Warrant to the Director of the Texas Department of Criminal
 Justice - Correctional Institutions Division at Huntsville, Texas and shall take receipt of said Death
 Warrant and return the receipt to the Clerk of this Court.

                SIGNED AND ENTERED this _/j^hay of O^X"O60<., 2015.




                                                        HQfl. MARC CARTER
                                                        Presiding Judge
                                                        228™ District Court
                                                        Harris County, Texas
                                       CAUSE NO. 0768395


STATE OF TEXAS                                    §          IN THE 228th DISTRICT COURT

V.                                                §          OF


COY WAYNE WESBROOK                                §          HARRIS COUNTY, TEXAS


                                        EXECUTION ORDER


       This Court, having received the mandate from the Court of Criminal Appeals affirming the

Defendant's conviction in the above styled and numbered cause and having received notice that

the Court ofCriminal Appeals has denied habeas relief in the defendant's initial petition for writ of

habeas corpus, cause no. 0768395-A, now enters the following Order:

       IT IS HEREBY ORDERED that the Defendant, COY WAYNE WESBROOK, who has been

adjudged to be guilty ofCapital Murder as charged in the indictment and whose punishment has

been assessed at Death by the verdict of the jury and judgment of the Court, shall be kept in

custody by the Director of the Texas Department of Criminal Justice - Correctional Institutions

Division at Huntsville, Texas until Wednesday, the 9th day of March, 2016, upon which day, at the

Texas Department of Criminal Justice - Correctional Institutions Division at Huntsville, Texas, at

some time after the hour of 6:00 p.m., in a room arranged for the purpose of execution, the said

Director, acting by and through the executioner designated by said Director as provided by law, is

hereby commanded, ordered and directed to carry out this sentence of death by intravenous

injection ofa substance or substances in a lethal quantity sufficient to cause the death ofthe said

COY WAYNE WESBROOK and until the said COY WAYNE WESBROOK is dead, such procedure to be

determined and supervised by the said Director of the Correctional Institutions Division of the
Texas Department of Criminal Justice.

       IT IS HEREBY ORDERED that the Clerk of the Court shall send a copy of the Death Warrant

in cause no. 0768395 to the following: Mr. Don Vernay, 1604 Golf Course Road SE, Rio Rancho, NM

87124; Mr. Joshua Reiss, Assistant District Attorney, Harris County District Attorney, 1201 Franklin
Street, Suite 600, Houston, TX 77002; and, Office of Capital Writs, 1700 N. Congress Ave., Suite

460, Austin, TX 78701.

        IT IS FURTHER ORDERED that the Clerk ofthis Court shall issue and deliver to the Sheriff of

Harris County, Texas, a Death Warrant in accordance with this Order, directed to the Director of
the Texas Department of Criminal Justice - Correctional Institutions Division at Huntsville, Texas,

commanding him, the said Director, to put into execution the Judgment of Death against the said

COY WAYNE WESBROOK.

        IT IS FURTHER ORDERED that the Sheriff of Harris County, upon receipt of said Death

Warrant, is to deliver said Death Warrant to the Director of the Texas Department of Criminal
Justice - Correctional Institutions Division at Huntsville, Texas and shall take receipt of said Death

Warrant and return the receipt to the Clerkof this Court.

                SIGNED AND ENTERED this "Z^day of DCTD&t3Z~ ,2015.




                                                             MARC CARTER
                                                       Presiding Judge
                                                       228™ District Court
                                                       Harris County, Texas